NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             JUN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

MAYRANUSH ABRAHAMYAN,                           No. 10-71523

             Petitioner,                        Agency No. A089-675-246

       v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 3, 2014**
                               Pasadena, California

Before: REINHARDT, FISHER and MURGUIA, Circuit Judges.

      Mayranush Abrahamyan petitions for review of the denial of her application

for asylum, withholding of removal and for protection under the Convention

Against Torture (CAT). We deny the petition.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Considering the totality of the circumstances, the agency’s adverse

credibility determination is supported by substantial evidence. See 8 U.S.C.

§ 1158(b)(1)(B)(iii). The IJ identified several specific inconsistencies in

Abrahamyan’s account, most notably with respect to whether her neighbors

witnessed her being taken from her home. The IJ found that Abrahamyan

repeatedly became evasive and provided non-responsive or implausible answers

when asked to explain this and other inconsistencies. These consistency and

demeanor findings are supported by record. Moreover, because the details,

specificity and plausibility of Abrahamyan’s testimony as a whole were

insufficient to overcome these inconsistencies and her evasive explanations,

substantial evidence supports the IJ’s finding that Abrahamyan’s claim was left

without the requisite ring of truth. See Shrestha v. Holder, 590 F.3d 1034, 1039-44

(9th Cir. 2010).

      Abrahamyan does not dispute that if the agency properly discounted her

testimony, she did not carry her burden of demonstrating her entitlement to

asylum. She also did not meet the more stringent standard for withholding of

removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). She waived

any challenge to the denial of her application for CAT relief by failing to raise it in

her opening brief. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).


                                           2
We decline to consider the other grounds for denying the petition raised by the

government.

      DENIED.




                                         3